Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on March 10th, 2021 and March 12th, 2021 were filed after the mailing date of the Notice of Allowance on December 21st, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Rajesh Patel on December 15th, 2020.
The application has been amended as follows:

	In the claims:

	In claim 1, line number 1, please insert the phrase, “a thin film comprising” after the phrase, “A photovoltaic device comprising” and before the phrase, “a mixed-anion perovskite”.

	In claim 31, line number 6, please replace the word “a” with the word “the”.



	In claim 88, line number 2, please delete the phrase, “, and (b) is a thin film comprising the mixed-anion perovskite”, after the phrase, “and a cathode” and before the period.

	Please delete claim 115.

	In claim 116, line number 1, please replace the number “115” with the number “114”.

	Please cancel withdrawn claims 50-57, 59, 61-63, 65-67, 69-72, 74-78 and 80.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a photovoltaic device comprising a thin film comprising a mixed-anion perovskite as a sensitizer material, wherein the mixed-anion perovskite comprises two or more different halide anions, wherein one of said two or more different halide anions is iodide.  
Although Kojima et al. “Organometal Halide Perovskites as Visible-Light Sensitizers” teaches a photovoltaic device comprising particles comprising a single halide anion perovskite as a sensitizer comprising a halide, a skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 1, 3-4, 7-11, 13-19, 22, 25, 27, 31, 42 and 82-86 is novel and non-obvious in view of the art of record.

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 87, a skilled artisan would not have found it obvious to have a photovoltaic device comprising: a thin film comprising a mixed-anion perovskite; wherein the mixed-anion perovskite comprises two or more different halide anions, wherein one of the two or more different halide anions is iodide.  
Although Kojima et al. “Organometal Halide Perovskites as Visible-Light Sensitizers” teaches a photovoltaic device comprising particles comprising a single halide anion perovskite as a sensitizer comprising a halide, a skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 87-101, 103-111, 113-114 and 116-120 is novel and non-obvious in view of the art of record.

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 121, a skilled artisan would not have found it obvious to have a photovoltaic device comprising: a thin film comprising a mixed-anion perovskite, wherein the mixed-anion perovskite comprises two or more different halide anions, wherein one of the two or more different halide anions is iodide.
Although Kojima et al. “Organometal Halide Perovskites as Visible-Light Sensitizers” teaches a photovoltaic device comprising particles comprising a single halide anion perovskite as a sensitizer comprising a halide, a skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 121 is novel and non-obvious in view of the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior art
Yamada et al. “Tunable Perovskite Semiconductor CH3NH3SnX3 (X: Cl, Br, or I) Characterized by X-ray and DTA” is prior art that is made of record but not relied upon is considered pertinent to applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726